DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant alleges that the newly added limitations are not taught by Conrad and Womer. However, Conrad explicitly teaches a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater than the supply port than where the supply port is not formed (as 128 is only located around the supply port and the top of the cylinder, the bottom portion of the cylinder being the lower density part as zero density is still lower) and also notes the gaps (29) [Fig 6A, 7, 0056 0058-0060]. The examiner does not rely on Conrad or Womer for the teaching that the gap portions are circumferentially adjacent and separated by a member in the current rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of copending Application No. 16943550 in view of Conrad (US 2018/0236705), Womer (US 2017/0291364) and Besim (US 2019/0168455). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16943550 recites in claims 1 and 6 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed , wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the 
16943550 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
16943550 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
16943550 does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
As to claim 2, 16943550 does not explicitly recite a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis.  
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of 
As to claim 3, 16943550 recites in claim 4 a second heating unit configured to heat the nozzle is provided.  
As to claim 4, 16943550 recites in claim 5 a cooling unit configured to cool the first portion is provided.
As to claim 7, 16943550 does not explicitly recite in the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit though this feature depicted in the Figures.
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
As to claim 8, 16943550 recites in claim 1, 6, 7 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion 
Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of copending Application No. 16943550 in view of Conrad (US 2018/0236705) and Womer (US 2017/0291364). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 10, 16943550 recites in claims 1 and 6 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed , wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.  
16943550 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
16943550 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
16943550 does not explicitly state a cooling unit having a refrigerant flow path through which a refrigerant flows, a density of the flow path where the supply port is formed being greater than a density of the flow path where the supply port is not formed.
 Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater than the supply port than where the supply port is not formed (as 128 is only located around the supply port and the top of the cylinder, the bottom portion of the cylinder being the lower density part as zero density is still lower) for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A, 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Claims 1-4, 7, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Conrad (US 2018/0236705), Womer (US 2017/0291364) and Besim (US 2019/0168455).
As to claim 1, 16943560 recites in claims 1, 8, 9 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.  
16943560 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
16943560 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the 
16943560 does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
As to claim 2, 16943560 does not explicitly recite a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis.  
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
As to claim 3, 16943560 does not explicitly state a second heating unit configured to heat the nozzle is provided. 
As to claim 3, Conrad teaches a second heating unit (1210) configured to heat the nozzle is provided [0154]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 to have a configuration with a heating unit on the nozzle, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer. 
As to claim 4, 16943550 recites in claim 1, 8, 9 a cooling unit configured to cool the first portion is provided.
As to claim 7, 16943550 does not explicitly recite in the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit though this feature depicted in the Figures.
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would 
As to claim 8, 16943560 recites in claim 1, 8, 9 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.
Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 of copending Application No. 16943560 in view of Conrad (US 2018/0236705) and Womer (US 2017/0291364). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 10, 16943560 recites in claims 1, 5, 8, 9 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed , wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw, a cooling unit having a refrigerant flow path through which a refrigerant flows, a 
16943560 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
16943560 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0236705) in view of Womer (US 2017/0291364) and Besim (US 2019/0168455).
As to claim 1, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153], wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit (1110f) [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9].  
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the 
Conrad does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
As to claim 2, Conrad does not explicitly state a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis.  
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
As to claim 3, Conrad teaches a second heating unit (1210) configured to heat the nozzle is provided [0154].  
As to claim 4, Conrad does not explicitly state a cooling unit configured to cool the first portion is provided.
Womer teaches a plasticization/extruder device for a 3D printer [Abstract], wherein a cooling unit (27, 128) configured to cool the first portion and prevent pellets from sticking together [0016, 0047, 0058, 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a cooling unit configured to cool the first portion, as suggested by Womer, in order to cool the feed portion and prevent pellets from sticking together.
As to claim 7, Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9], but does not explicitly state a plurality of gaps in this portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are nd portion between he supply port and the first heating unit that is on part of the cylinder that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the plurality of gap portions be between the cylinder and supply port and part of the cylinder, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
As to claim 8, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a screw drive unit configured to rotate the screw [0019]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153]; and a control unit configured to control the screw drive unit [0034] and the first heating unit [Fig 25A, 0260-0262] wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9]. 
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016] and allows for cost effective 3D printing [0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and configured the extruder for use in a 3D printer and had the screw tapers towards the nozzle such that a maximum distance . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0236705) in view of Womer (US 2017/0291364). 
As to claim 10, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153], wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit (1110f) [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9].  
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the 
Conrad does not explicitly state a cooling unit having a refrigerant flow path through which a refrigerant flows, a density of the flow path where the supply port is formed being greater than a density of the flow path where the supply port is not formed.
 Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater than the supply port than where the supply port is not formed (as 128 is only located around the supply port and the top of the cylinder, the bottom portion of the cylinder being the lower density part as zero density is still lower) for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A, 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARMAND MELENDEZ/Examiner, Art Unit 1742